Case: 12-7084 Document: 17 Page:1 Filed:07124l2012

NOTE: This order is nonprecedential.

QHm'teh étates *Qlluurt of appeals
for the erberal QEirtm’t

DANIEL R. SMITH,
Claimant-Appellant,

V.

ERIC K. SHINSEKI, SECRETARY OF VETERANS
AFFAIRS,
Respondent-Appellee.

2012-7084

Appeal from the United States Court of Appeals for
Veterans Claims in case no. 08-1959, Judge Robert N.

Davis.

0N MOTION

ORDER

Daniel R. Smith moves without opposition for a 30-
day extension of time, until August 2, 2012, to ﬁle his
initial brief, and for leave to ﬁle the motion.

Upon consideration thereof,
IT Is ORDERED THAT:

The motions are granted.

 

Case: 12-7084 Document: 17 Page: 2 Filed: 07/2412012

SMITH v. EVA 2
FOR THE COURT

JUL 2 4 2012 Isl Jan Horbal
Date Jan Horbaly
Clerk
F
U.S. COURT {JIFEPPEALS FOR
Stacey Grigsby, Esq. JUL 2 4 2012
S25 JAN HORBALY

CLERK